DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 and 19-28 remain pending. Claims 1-10 and 19-28 have been amended. 
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1 states “to the a base pickup time” in line 8. The “the” should be removed.
	Claim 6 states “at least one of the following methods” in lines 3-4. This phrase should be removed since there is only one option now. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1-10, claim 1 states “an obstacle path segment or a congestion path segment” in lines 15-16. It is unclear if this is the same obstacle path segment or congestion path segment mentioned earlier in the claim of if it is a different one. 
Also, the claim states “a congestion path segment” in lines 19-20. It is unclear if this is the same congestion path segment mentioned earlier in the claim of if it is a different one. Therefore, the claim is indefinite. (For examination purposes, examiner will interpret the segments to be the same). 

Regarding Claims 19 and 21-28, claim 19 states “an obstacle path segment or a congestion path segment” in lines 20-21. It is unclear if this is the same obstacle path segment or congestion path segment mentioned earlier in the claim of if it is a different one. 
Also, the claim states “a congestion path segment” in lines 24-25. It is unclear if this is the same congestion path segment mentioned earlier in the claim of if it is a different one. Therefore, the claim is indefinite. (For examination purposes, examiner will interpret the segments to be the same). 
	
Regarding Claim 20, claim 20 states “an obstacle path segment or a congestion path segment” in lines 17-18. It is unclear if this is the same obstacle path segment or congestion path segment mentioned earlier in the claim of if it is a different one. 
Also, the claim states “a congestion path segment” in lines 21-22. It is unclear if this is the same congestion path segment mentioned earlier in the claim of if it is a different one. Therefore, the claim is indefinite. (For examination purposes, examiner will interpret the segments to be the same). 

Regarding Claim 27, Claim 27 states “a target robot” in lines 3-4. It is unclear if this is the same target robot from claims 19 and 26, or a different robot. (For examination purposes, examiner will interpret the target robot to be the same). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lepek et al (US 20170316379 A1) in view of Ryu et al (US 20140025201 A1), Ma et al (US 20180333847 A1) and Hao (US 20150302743 A1) (Hereinafter referred to as Lepek, Ryu, Ma, and Hao respectively)

Regarding Claim 1, Lepek discloses a dispatching method (See at least Lepek Figure 6) comprising:
obtaining path condition information within a warehouse (See at least Lepek Paragraphs 0265-0266, the ETA is determined based on the examples, which are interpreted as path condition information; See at least Lepek Paragraphs 0128-0130, the paths are determined in a storage arrangement, such as a robotic harbor building or warehouse, which are interpreted as warehouses); 
calculating a pickup time of each candidate robot of a plurality of candidate robots according to a location of the candidate robot and the path condition information (See at least Lepek Paragraph 0158 and 0302, determining an ETA for retrieving a container is interpreted as calculating a pickup time; See at least Lepek Paragraphs 0208-0210, the ETA is determined for the plurality of candidate vehicles, which are interpreted as robots, based on where the vehicle is, which is interpreted as the location of the candidate robot; See at least Lepek Paragraphs 0265-0266, the ETA is determined based on the examples, which are interpreted as path condition information)… and the pickup time is obtained by adding an additional pickup time for addressing a path problem to the a base pickup time of the candidate robot (See at least Lepek Paragraph 0242, additional pickup time is calculated due to the vehicle having to wait on the elevator, which is interpreted as a path problem and the ETA is updated with the starvation time due to the vehicle waiting on the elevator; See at least Lepek Paragraph 0266, the ETA is affected by congestion, which is interpreted as a path problem that the robot has to pass through); 
dispatching a target robot with a shortest pickup time to perform the pickup task according to the pickup time of each candidate robot (See at least Lepek Paragraphs 0217-0218, the candidate vehicles’ paths are processed, and a candidate vehicle with the best path is selected, which is interpreted as dispatching a candidate robot; the best path is selected based on the best starvation time and ETA; See at least Lepek Paragraphs 0265-0267, the vehicle are ordered from the earliest ETA to the latest, and the vehicle with earliest ETA, which is interpreted as the shortest pickup time, performs the first delivery; See at least Lepek Paragraphs 0270-0272, the starvation time is based on the ETA, which is interpreted as the pickup time).
Even though Lepek discloses calculating an ETA based on the base speed of the candidate robot (See at least Lepek Paragraph 0266, the ETA is based on the speed of the vehicle) Lepek fails to disclose that the robot walks and has a walking speed. 
However, Ryu teaches this limitation (See at least Ryu Paragraphs 0058-0060, the robot has legs and walks according to a walking velocity). 
It would have been obvious to modify the teachings disclosed in Lepek with Ryu to calculate the additional pickup time based on the walking speed. Some robots have legs instead of wheels (See at least Ryu figure 1). One would be motivated to use the walking speed of a robot with legs to determine how long it takes the robot to travel a path (See at least Ryu Paragraphs 0058-0060. Using the walking speed would allow the system to plan the pickup and deliveries more efficiently because the walking speed would be used to accurately determine when the robot will arrive at certain locations.  
	Modified Lepek fails to explicitly disclose the pickup time of the candidate robot is a time required for the candidate robot to arrive at a pickup location to pick up a cargo and reach a designated target location to complete a pickup task.
	However, Ma teaches this limitation (See at least Ma Paragraphs 0009-0010, the robot calculates the time to reach all the destinations from the current location; See at least Ma Paragraph 0110, the robot goes to the storage areas as one destination to pick up goods, and then delivers the goods, which is interpreted as a second destination). 
	It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Lepek with Ma to have the pickup time include the time for the robot to arrive at a pickup location to pick up a cargo and reach a designated target location. By considering the total time for the robot to pickup and deliver the cargo, the system can reduce the backflow of products needed to be delivered by selecting the robots with a low cost, which is based on the time, to pickup and deliver the cargo (See at least Ma Paragraphs 0119-0124). This will make the system more efficient and waste less time by allowing the robots that will pickup and deliver the cargo the quickest, to carry out the delivery. 
	Modified Lepek fails to explicitly disclose the additional pickup time is determined according to at least one of the following methods: 
calculating a first time by dividing an increased distance to bypass an obstacle path segment or a congestion path segment by the candidate robot by a base walking speed of the candidate robot, determining an increased turning time to bypass an obstacle path segment or a congestion path segment as a second time, and determining the additional pickup time of the candidate robot from the first time and the second time, when the path condition information includes obstacle information or congestion information on the shortest path; or 
obtaining a congestion walking speed of the candidate robot in a congestion path segment, calculating a length of the congestion path segment divided by the obtained congestion walking speed of the candidate robot in the congestion path segment to obtain a congestion time, and calculating a length of the congestion path segment divided by the base walking speed of the candidate robot in a base path to obtain a base time, determining a difference between the congestion time and the base time as the additional pickup time of the candidate robot, when the path condition information includes congestion information on the shortest path.
However, Hao teaches wherein the additional…time is determined according to… 
obtaining a congestion speed of a vehicle in a congestion path segment (See at least Hao Paragraphs 0049-055 and Figures 5a-5c, the speeds of the vehicles are obtained for the congestion path segment), calculating a length of the congestion path segment divided by the obtained congestion…speed of the vehicle in the congestion path segment to obtain a congestion time (See at least Hao Paragraphs 0054-0055 and Figure 5c, the time for the vehicle to drive past the congested part of the path is determined based on the length of congestion and the average speed of the vehicle) , and calculating a length of the congestion path segment divided by the speed of the vehicle (See at least Hao Paragraphs 0064-0066 and 0034 and Figures 7a-7b, the time for the vehicle to drive along a path is determined by dividing the length of the path by the average speed of the vehicle), obtaining a base time which is the time for the vehicle to travel along the base path (See at least Hao Paragraphs 0064-0066 and Figures 7a-7b, the normal time is interpreted as the base time, which is how long it takes for the vehicle to travel along the path with no congestion), determining a difference between the congestion time and the base time as the additional pickup time of the candidate robot, when the path condition information includes congestion information on the shortest path (See at least Hao Paragraphs 0064-0066 and Figures 7a-7b, the traffic delay is interpreted as the additional pickup time which is difference between the normal time, which is interpreted as the base time, and the estimated time with traffic, which is interpreted as the congestion time). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Lepek with Hao to calculate an additional pickup time by obtaining the time to travel the congested path, obtaining the time to travel the path when there is no congestion, and calculating the difference between them. By calculating the additional time, the robot can account for congestion or traffic on a path that can cause the robot to be delayed (See at least Hao Paragraph 0010). This would provide a more accurate prediction of the time required for a robot to travel (See at least Hao Paragraph 0010), which would increase the accuracy of the method. 

Regarding Claim 2, Lepek discloses the calculating pickup time of each candidate robot of the plurality of candidate robots according to the location of the candidate robot and the path condition information further comprises: 
selecting a pickup path of each candidate robot according to the location of the candidate robot and the path condition information (See at least Lepek Paragraph 0218, the best path is selected based on the best starvation time; See at least Lepek Paragraphs 0270-0272, the starvation time is based on the ETA; See at least Lepek Paragraphs 0210 and 0266, the ETA is determined based on the vehicle’s location and the path conditions); and
calculating the pickup time of the candidate robot according to a length of the pickup path and a …speed of the candidate robot (See at least Lepek Paragraph 0210, the ETA is based on the distance to the resource, which is interpreted as a length of the pickup path; See at least Lepek Paragraph 0266, the ETA is based on the speed of the vehicle).
Even though Lepek discloses calculating an ETA based on the base speed of the candidate robot (See at least Lepek Paragraph 0266, the ETA is based on the speed of the vehicle) Lepek fails to disclose the walking speed of the candidate robots. 
However, Ryu teaches calculating the time for a robot to travel a path based on the walking speed (See at least Ryu Paragraphs 0058-0060). 
It would have been obvious to modify the teachings disclosed in Lepek with Ryu to calculate the pickup time based on the walking speed. Some robots have legs instead of wheels (See at least Ryu figure 1). One would be motivated to use the walking speed of a robot with legs to determine how long it takes the robot to travel a path (See at least Ryu Paragraphs 0058-0060. Using the walking speed would allow the system to plan the pickup and deliveries more efficiently because the walking speed would be used to accurately determine when the robot will arrive at certain locations.  

Regarding Claim 3, Lepek discloses the path condition information includes at least one of travel direction information, obstacle information, or congestion information of a path (See at least Lepek Paragraph 0266, the examples include congestion; a failed vehicle and failed elevator are interpreted as obstacles since they block or hinder the path); and
the method further comprises selecting a path as the pickup path of the candidate robot from at least one kind of the following paths: 
a path by which a travel direction meets the accessibility from the location of the candidate robot to a pickup location; 
a path without obstacles from the location of the candidate robot to a pickup location; 
a path without a condition of congestion from the location of the candidate robot to a pickup location (See at least Lepek Paragraph 0218, the best path is selected; See at least Lepek Paragraph 0242, the best path has a starvation time of zero, or close to zero and the vehicle waiting on an elevator due to the elevator being used for something else, which is interpreted as congestion, causes the starvation time to go up, which means the path with congestion will not be selected if there are paths without congestion; See at least Lepek Paragraphs 0401-0405, Path 24 is chosen over path 21, and path 24 does not have congestion while path 21 does have congestion caused by waiting on the occupied elevator).

Regarding Claim 4, Lepek discloses calculating the pickup time of each candidate robot of the plurality of candidate robots according to the location of the candidate robot and the path condition information further comprises: 
calculating the base pickup time of the candidate robot to travel each path of at least one path to complete the pickup task according to a length of the each path and a base…speed of the candidate robot (See at least Lepek Paragraph 0210, an ETA is determined based on the distance to the resource, which is interpreted as calculating a base pickup time based on the path length; See at least Lepek Paragraph 0266, the ETA is also based on the speed of the vehicle); 
calculating the additional pickup time of the candidate robot to address the path problem in the each path according to the path condition information (See at least Lepek Paragraph 0242, additional pickup time is calculated due to the vehicle having to wait on the elevator, which is interpreted as path condition information); 
adding the base pickup time to the additional pickup time in the each path to obtain a total pickup time for the candidate robot in the each path (See at least Lepek Paragraph 0242, the ETA is updated with the starvation time due to the vehicle waiting on the elevator), and selecting a shortest total pickup time from the total pickup time of the candidate robot in the each path as the pickup time of the candidate robot (See at least Lepek Paragraph 0218, the best path is selected based on the best starvation time, which is interpreted as selecting the shortest total pickup time).
Even though Lepek discloses calculating an ETA based on a speed of the candidate robot (See at least Lepek Paragraph 0266, the ETA is based on the speed of the vehicle) Lepek fails to disclose a walking speed of the candidate robots. 
However, Ryu teaches calculating the time for a robot to travel a path based on the walking speed (See at least Ryu Paragraphs 0058-0060). 
It would have been obvious to modify the teachings disclosed in Lepek with Ryu to calculate the pickup time based on the walking speed. Some robots have legs instead of wheels (See at least Ryu figure 1). One would be motivated to use the walking speed of a robot with legs to determine how long it takes the robot to travel a path (See at least Ryu Paragraphs 0058-0060. Using the walking speed would allow the system to plan the pickup and deliveries more efficiently because the walking speed would be used to accurately determine when the robot will arrive at certain locations.  

Regarding Claim 5, Lepek discloses calculating the pickup time of each candidate robot of the plurality of candidate robots according to the location of the candidate robot and the path condition information further comprises: 
selecting the shortest path of at least one path for the candidate robot to complete the pickup task (See at least Lepek Paragraph 0291, a shortest path is one of the candidate routes that can be selected); 
calculating the base pickup time of the candidate robot to travel the shortest path according to a length of the shortest path and the base…speed of the candidate robot (See at least Lepek Paragraphs 0398-0401, an ETA for the shortest path is determined based on the vehicles speed; See at least Lepek Paragraph 0210, an ETA is determined based on the distance to the resource, which is interpreted as calculating a basic pickup time based on the path length; This is done to determine the best path, so it would be done for the shortest path since it is one of the candidate routes); 
calculating the additional pickup time of the candidate robot to address the path problem in the shortest path according to the path condition information (See at least Lepek Paragraph 0242 and 0291, additional pickup time is calculated due to the vehicle having to wait on the elevator, which is interpreted as path condition information); 
adding the base pickup time of the candidate robot in the shortest path to the additional pickup time of the candidate robot in the shortest path to obtain the pickup time of the candidate robot (See at least Lepek Paragraph 0401, the ETA is updated with the starvation time due to the vehicle waiting on the elevator).  
Even though Lepek discloses calculating an ETA based on a speed of the candidate robot (See at least Lepek Paragraph 0266, the ETA is based on the speed of the vehicle) Lepek fails to disclose a walking speed of the candidate robots. 
However, Ryu teaches calculating the time for a robot to travel a path based on the walking speed (See at least Ryu Paragraphs 0058-0060). 
It would have been obvious to modify the teachings disclosed in Lepek with Ryu to calculate the pickup time based on the walking speed. Some robots have legs instead of wheels (See at least Ryu figure 1). One would be motivated to use the walking speed of a robot with legs to determine how long it takes the robot to travel a path (See at least Ryu Paragraphs 0058-0060. Using the walking speed would allow the system to plan the pickup and deliveries more efficiently because the walking speed would be used to accurately determine when the robot will arrive at certain locations.  

Regarding Claim 6, Lepek discloses the calculating additional pickup time of the candidate robot to address the path problem in the shortest path according to the path condition information further comprises at least one of the following methods: 
obtaining a time to clear obstacles in the shortest path as the additional pickup time of the candidate robot in the shortest path, when the path condition information includes obstacle information of the shortest path (See at least Lepek Paragraphs 0398-0401, the time to clear the occupied elevator, which is interpreted as an obstacle since it hinders or blocks the vehicle’s path, for the shortest path 21 is obtained);

Regarding Claim 7, Lepek discloses each of the candidate robots obtains the path condition information within the warehouse (See at least Lepek Paragraphs 0109- 0110 and 0112, there are processors in the vehicles which can perform the steps; See at least Lepek Paragraphs 0265-0266, the ETA is determined based on the examples, which are interpreted as path condition information; See at least Lepek Paragraphs 0128-0130, the paths are determined in a storage arrangement, such  as a robotic harbor building or  warehouse, which are interpreted as warehouses);
each candidate robot calculates the pickup time according to the location and the path condition information (See at least Lepek Paragraph 0158 and 0302, determining an ETA for retrieving a container is interpreted as calculating a pickup time; See at least Lepek Paragraphs 0208-0210, the ETA is determined for the plurality of candidate vehicles, which are interpreted as robots, based on where the vehicle is, which is interpreted as the location of the candidate robot; See at least Lepek Paragraphs 0265-0266, the ETA is determined based on the examples, which are interpreted as path condition information); and
a console dispatches the target robot to perform the pickup task from the pickup time reported by each candidate robot (See at least Lepek Paragraphs 0109-0111 and 0155, the system wherein the processor is outside of the vehicle, which can be in a server in a remote data center, is interpreted as a processor disposed in a console, the outside processor can perform step d, which is selecting a vehicle to dispatch based on the starvation time).

Regarding Claim 19, Lepek discloses a dispatching device wherein the dispatching device comprises: 
one or more processers (See at least Lepek Paragraph 0152, the control system is interpreted as a dispatching device, which includes a processor); and 
a memory coupled to the one or more processors and storing instructions that when executed by the one or more processor, cause the one or more processors to perform one or more operations (See at least Lepek Paragraph 0436, a memory that stores instructions is used by the processor to perform the operations) including:
obtaining path condition information within a warehouse (See at least Lepek Paragraphs 0265-0266, the ETA is determined based on the examples, which are interpreted as path condition information; See at least Lepek Paragraphs 0128-0130, the paths are determined in a storage arrangement, such as a robotic harbor building or warehouse, which are interpreted as warehouses); 
calculating a pickup time of each candidate robot of a plurality of candidate robots according to a location of the candidate robot and the path condition information (See at least Lepek Paragraph 0158 and 0302, determining an ETA for retrieving a container is interpreted as calculating a pickup time; See at least Lepek Paragraphs 0208-0210, the ETA is determined for the plurality of candidate vehicles, which are interpreted as robots, based on where the vehicle is, which is interpreted as the location of the candidate robot; See at least Lepek Paragraphs 0265-0266, the ETA is determined based on the examples, which are interpreted as path condition information)…and the pickup time is obtained by adding an additional pickup time for addressing a path problem to the a base pickup time of the candidate robot (See at least Lepek Paragraph 0242, additional pickup time is calculated due to the vehicle having to wait on the elevator, which is interpreted as a path problem and the ETA is updated with the starvation time due to the vehicle waiting on the elevator; See at least Lepek Paragraph 0266, the ETA is affected by congestion, which cis interpreted as a path problem that the robot has to pass through); 
dispatching a target robot with a shortest pickup time to perform the pickup task according to the pickup time of each candidate robot (See at least Lepek Paragraphs 0217-0218, the candidate vehicles’ paths are processed, and a candidate vehicle with the best path is selected, which is interpreted as dispatching a candidate robot; the best path is selected based on the best starvation time and ETA; See at least Lepek Paragraphs 0265-0267, the vehicle are ordered from the earliest ETA to the latest, and the vehicle with earliest ETA, which is interpreted as the shortest pickup time, performs the first delivery; See at least Lepek Paragraphs 0270-0272, the starvation time is based on the ETA, which is interpreted as the pickup time).
Even though Lepek discloses calculating an ETA based on the base speed of the candidate robot (See at least Lepek Paragraph 0266, the ETA is based on the speed of the vehicle) Lepek fails to disclose that the robot walks and has a walking speed. 
However, Ryu teaches this limitation (See at least Ryu Paragraphs 0058-0060, the robot has legs and walks according to a walking velocity). 
It would have been obvious to modify the teachings disclosed in Lepek with Ryu to calculate the additional pickup time based on the walking speed. Some robots have legs instead of wheels (See at least Ryu figure 1). One would be motivated to use the walking speed of a robot with legs to determine how long it takes the robot to travel a path (See at least Ryu Paragraphs 0058-0060. Using the walking speed would allow the system to plan the pickup and deliveries more efficiently because the walking speed would be used to accurately determine when the robot will arrive at certain locations.  
Modified Lepek fails to explicitly disclose the pickup time of the candidate robot is a time required for the candidate robot to arrive at a pickup location to pick up a cargo and reach a designated target location to complete a pickup task.
	However, Ma teaches this limitation (See at least Ma Paragraphs 0009-0010, the robot calculates the time to reach all the destinations from the current location; See at least Ma Paragraph 0110, the robot goes to the storage areas as one destination to pick up goods, and then delivers the goods, which is interpreted as a second destination). 
	It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Lepek with Ma to have the pickup time include the time for the robot to arrive at a pickup location to pick up a cargo and reach a designated target location. By considering the total time for the robot to pickup and deliver the cargo, the system can reduce the backflow of products needed to be delivered by selecting the robots with a low cost, which is based on the time, to pickup and deliver the cargo (See at least Ma Paragraphs 0119-0124). This will make the system more efficient and waste less time by allowing the robots that will pickup and deliver the cargo the quickest, to carry out the delivery. 
	Modified Lepek fails to explicitly disclose the additional pickup time is determined according to at least one of the following methods: 
calculating a first time by dividing an increased distance to bypass an obstacle path segment or a congestion path segment by the candidate robot by a base walking speed of the candidate robot, determining an increased turning time to bypass an obstacle path segment or a congestion path segment as a second time, and determining the additional pickup time of the candidate robot from the first time and the second time, when the path condition information includes obstacle information or congestion information on the shortest path; or 
obtaining a congestion walking speed of the candidate robot in a congestion path segment, calculating a length of the congestion path segment divided by the obtained congestion walking speed of the candidate robot in the congestion path segment to obtain a congestion time, and calculating a length of the congestion path segment divided by the base walking speed of the candidate robot in a base path to obtain a base time, determining a difference between the congestion time and the base time as the additional pickup time of the candidate robot, when the path condition information includes congestion information on the shortest path.
However, Hao teaches wherein the additional…time is determined according to… 
obtaining a congestion speed of a vehicle in a congestion path segment (See at least Hao Paragraphs 0049-055 and Figures 5a-5c, the speeds of the vehicles are obtained for the congestion path segment), calculating a length of the congestion path segment divided by the obtained congestion…speed of the vehicle in the congestion path segment to obtain a congestion time (See at least Hao Paragraphs 0054-0055 and Figure 5c, the time for the vehicle to drive past the congested part of the path is determined based on the length of congestion and the average speed of the vehicle) , and calculating a length of the congestion path segment divided by the speed of the vehicle (See at least Hao Paragraphs 0064-0066 and 0034 and Figures 7a-7b, the time for the vehicle to drive along a path is determined by dividing the length of the path by the average speed of the vehicle), obtaining a base time which is the time for the vehicle to travel along the base path (See at least Hao Paragraphs 0064-0066 and Figures 7a-7b, the normal time is interpreted as the base time, which is how long it takes for the vehicle to travel along the path with no congestion), determining a difference between the congestion time and the base time as the additional pickup time of the candidate robot, when the path condition information includes congestion information on the shortest path (See at least Hao Paragraphs 0064-0066 and Figures 7a-7b, the traffic delay is interpreted as the additional pickup time which is difference between the normal time, which is interpreted as the base time, and the estimated time with traffic, which is interpreted as the congestion time). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Lepek with Hao to calculate an additional pickup time by obtaining the time to travel the congested path, obtaining the time to travel the path when there is no congestion, and calculating the difference between them. By calculating the additional time, the robot can account for congestion or traffic on a path that can cause the robot to be delayed (See at least Hao Paragraph 0010). This would provide a more accurate prediction of the time required for a robot to travel (See at least Hao Paragraph 0010), which would increase the accuracy of the system. 

Regarding Claim 20, Lepek discloses a non-transitory storage medium storing a computer program, that when executed by a processor, causes the processor to perform a method (See at least Lepek Paragraph 0113) comprising:
obtaining path condition information within a warehouse (See at least Lepek Paragraphs 0265-0266, the ETA is determined based on the examples, which are interpreted as path condition information; See at least Lepek Paragraphs 0128-0130, the paths are determined in a storage arrangement, such as a robotic harbor building or warehouse, which are interpreted as warehouses); 
calculating pickup time of each candidate robot of a plurality of candidate robots according to a location of the candidate robot and the path condition information (See at least Lepek Paragraph 0158 and 0302, determining an ETA for retrieving a container is interpreted as calculating a pickup time; See at least Lepek Paragraphs 0208-0210, the ETA is determined for the plurality of candidate vehicles, which are interpreted as robots, based on where the vehicle is, which is interpreted as the location of the candidate robot; See at least Lepek Paragraphs 0265-0266, the ETA is determined based on the examples, which are interpreted as path condition information)… and the pickup time is obtained by adding an additional pickup time for addressing a path problem to the a base pickup time of the candidate robot (See at least Lepek Paragraph 0242, additional pickup time is calculated due to the vehicle having to wait on the elevator, which is interpreted as a path problem and the ETA is updated with the starvation time due to the vehicle waiting on the elevator; See at least Lepek Paragraph 0266, the ETA is affected by congestion, which is interpreted as a path problem that the robot has to pass through); 
dispatching a target robot with the shortest pickup time to perform the pickup task according to the pickup time of each candidate robot (See at least Lepek Paragraphs 0217-0218, the candidate vehicles’ paths are processed, and a candidate vehicle with the best path is selected, which is interpreted as dispatching a candidate robot; the best path is selected based on the best starvation time and ETA; See at least Lepek Paragraphs 0265-0267, the vehicle are ordered from the earliest ETA to the latest, and the vehicle with earliest ETA, which is interpreted as the shortest pickup time, performs the first delivery; See at least Lepek Paragraphs 0270-0272, the starvation time is based on the ETA, which is interpreted as the pickup time).
Even though Lepek discloses calculating an ETA based on the base speed of the candidate robot (See at least Lepek Paragraph 0266, the ETA is based on the speed of the vehicle) Lepek fails to disclose that the robot walks and has a walking speed. 
However, Ryu teaches this limitation (See at least Ryu Paragraphs 0058-0060, the robot has legs and walks according to a walking velocity). 
It would have been obvious to modify the teachings disclosed in Lepek with Ryu to calculate the additional pickup time based on the walking speed. Some robots have legs instead of wheels (See at least Ryu figure 1). One would be motivated to use the walking speed of a robot with legs to determine how long it takes the robot to travel a path (See at least Ryu Paragraphs 0058-0060. Using the walking speed would allow the system to plan the pickup and deliveries more efficiently because the walking speed would be used to accurately determine when the robot will arrive at certain locations.  
Modified Lepek fails to explicitly disclose the pickup time of the candidate robot is a time required for the candidate robot to arrive at a pickup location to pick up a cargo and reach a designated target location to complete a pickup task.
	However, Ma teaches this limitation (See at least Ma Paragraphs 0009-0010, the robot calculates the time to reach all the destinations from the current location; See at least Ma Paragraph 0110, the robot goes to the storage areas as one destination to pick up goods, and then delivers the goods, which is interpreted as a second destination). 
	It would have been obvious to one of ordinary skill to modify the teachings disclosed in Lepek with Ma to have the pickup time include the time for the robot to arrive at a pickup location to pick up a cargo and reach a designated target location. By considering the total time for the robot to pickup and deliver the cargo, the system can reduce the backflow of products needed to be delivered by selecting the robots with a low cost, which is based on the time, to pickup and deliver the cargo (See at least Ma Paragraphs 0119-0124). This will make the system more efficient and waste less time by allowing the robots that will pickup and deliver the cargo the quickest, to carry out the delivery. 
	Modified Lepek fails to explicitly disclose the additional pickup time is determined according to at least one of the following methods: 
calculating a first time by dividing an increased distance to bypass an obstacle path segment or a congestion path segment by the candidate robot by a base walking speed of the candidate robot, determining an increased turning time to bypass an obstacle path segment or a congestion path segment as a second time, and determining the additional pickup time of the candidate robot from the first time and the second time, when the path condition information includes obstacle information or congestion information on the shortest path; or 
obtaining a congestion walking speed of the candidate robot in a congestion path segment, calculating a length of the congestion path segment divided by the obtained congestion walking speed of the candidate robot in the congestion path segment to obtain a congestion time, and calculating a length of the congestion path segment divided by the base walking speed of the candidate robot in a base path to obtain a base time, determining a difference between the congestion time and the base time as the additional pickup time of the candidate robot, when the path condition information includes congestion information on the shortest path.
However, Hao teaches wherein the additional…time is determined according to… 
obtaining a congestion speed of a vehicle in a congestion path segment (See at least Hao Paragraphs 0049-055 and Figures 5a-5c, the speeds of the vehicles are obtained for the congestion path segment), calculating a length of the congestion path segment divided by the obtained congestion…speed of the vehicle in the congestion path segment to obtain a congestion time (See at least Hao Paragraphs 0054-0055 and Figure 5c, the time for the vehicle to drive past the congested part of the path is determined based on the length of congestion and the average speed of the vehicle) , and calculating a length of the congestion path segment divided by the speed of the vehicle (See at least Hao Paragraphs 0064-0066 and 0034 and Figures 7a-7b, the time for the vehicle to drive along a path is determined by dividing the length of the path by the average speed of the vehicle), obtaining a base time which is the time for the vehicle to travel along the base path (See at least Hao Paragraphs 0064-0066 and Figures 7a-7b, the normal time is interpreted as the base time, which is how long it takes for the vehicle to travel along the path with no congestion), determining a difference between the congestion time and the base time as the additional pickup time of the candidate robot, when the path condition information includes congestion information on the shortest path (See at least Hao Paragraphs 0064-0066 and Figures 7a-7b, the traffic delay is interpreted as the additional pickup time which is difference between the normal time, which is interpreted as the base time, and the estimated time with traffic, which is interpreted as the congestion time). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Lepek with Hao to calculate an additional pickup time by obtaining the time to travel the congested path, obtaining the time to travel the path when there is no congestion, and calculating the difference between them. By calculating the additional time, the robot can account for congestion or traffic on a path that can cause the robot to be delayed (See at least Hao Paragraph 0010). This would provide a more accurate prediction of the time required for a robot to travel (See at least Hao Paragraph 0010), which would increase the accuracy of the system. 

Regarding Claim 21, Lepek discloses calculating the pickup time of each candidate robot of the plurality of candidate robots according to the location of the candidate robot and the path condition information further comprises: 
selecting a pickup path of each candidate robot according to the location of the candidate robot and the path condition information (See at least Lepek Paragraph 0218, the best path is selected based on the best starvation time; See at least Lepek Paragraphs 0270-0272, the starvation time is based on the ETA; See at least Lepek Paragraphs 0210 and 0266, the ETA is determined based on the vehicle’s location and the path conditions); and
calculating the pickup time of the candidate robot according to a length of the pickup path and the base  …speed of the candidate robot (See at least Lepek Paragraph 0210, the ETA is based on the distance to the resource, which is interpreted as a length of the pickup path; See at least Lepek Paragraph 0266, the ETA is based on the speed of the vehicle).
Even though Lepek discloses calculating an ETA based on a speed of the candidate robot (See at least Lepek Paragraph 0266, the ETA is based on the speed of the vehicle) Lepek fails to disclose a walking speed of the candidate robots. 
However, Ryu teaches calculating the time for a robot to travel a path based on the walking speed (See at least Ryu Paragraphs 0058-0060). 
It would have been obvious to modify the teachings disclosed in Lepek with Ryu to calculate the pickup time based on the walking speed. Some robots have legs instead of wheels (See at least Ryu figure 1). One would be motivated to use the walking speed of a robot with legs to determine how long it takes the robot to travel a path (See at least Ryu Paragraphs 0058-0060. Using the walking speed would allow the system to plan the pickup and deliveries more efficiently because the walking speed would be used to accurately determine when the robot will arrive at certain locations.  

Regarding Claim 22, Lepek discloses the path condition information includes at least one of travel direction information, obstacle information, or congestion information of a path (See at least Lepek Paragraph 0266, the examples include congestion; a failed vehicle and failed elevator are interpreted as obstacles since they block or hinder the path); and
the method further comprises selecting a path as the pickup path of the candidate robot from at least one kind of the following paths: 
a path by which a travel direction meets the accessibility from the location of the candidate robot to a pickup location; 
a path without obstacles from the location of the candidate robot to a pickup location; 
a path without a condition of congestion from the location of the candidate robot to a pickup location (See at least Lepek Paragraph 0218, the best path is selected; See at least Lepek Paragraph 0242, the best path has a starvation time of zero, or close to zero and the vehicle waiting on an elevator due to the elevator being used for something else, which is interpreted as congestion, causes the starvation time to go up, which means the path with congestion will not be selected if there are paths without congestion; See at least Lepek Paragraphs 0401-0405, Path 24 is chosen over path 21, and path 24 does not have congestion while path 21 does have congestion caused by waiting on the occupied elevator).

Regarding Claim 23, Lepek discloses calculating the pickup time of each candidate robot of the plurality of candidate robots according to the location of the candidate robot and the path condition information further comprises: 
calculating the base pickup time of the candidate robot to travel each path of at least one path to complete the pickup task according to a length of the each path and the base…speed of the candidate robot (See at least Lepek Paragraph 0210, an ETA is determined based on the distance to the resource, which is interpreted as calculating a basic pickup time based on the path length; See at least Lepek Paragraph 0266, the ETA is also based on the speed of the vehicle); 
calculating the additional pickup time of the candidate robot to address the path problem in the each path according to the path condition information (See at least Lepek Paragraph 0242, additional pickup time is calculated due to the vehicle having to wait on the elevator, which is interpreted as path condition information); 
adding the base pickup time and the additional pickup time in the each path to obtain total pickup time for the candidate robot in the each path (See at least Lepek Paragraph 0242, the ETA is updated with the starvation time due to the vehicle waiting on the elevator), and selecting a shortest total pickup time from the total pickup time of the candidate robot in the each path as the pickup time of the candidate robot (See at least Lepek Paragraph 0218, the best path is selected based on the best starvation time, which is interpreted as selecting the shortest total pickup time).
Even though Lepek discloses calculating an ETA based on a speed of the candidate robot (See at least Lepek Paragraph 0266, the ETA is based on the speed of the vehicle) Lepek fails to disclose a walking speed of the candidate robots. 
However, Ryu teaches calculating the time for a robot to travel a path based on the walking speed (See at least Ryu Paragraphs 0058-0060). 
It would have been obvious to modify the teachings disclosed in Lepek with Ryu to calculate the pickup time based on the walking speed. Some robots have legs instead of wheels (See at least Ryu figure 1). One would be motivated to use the walking speed of a robot with legs to determine how long it takes the robot to travel a path (See at least Ryu Paragraphs 0058-0060. Using the walking speed would allow the system to plan the pickup and deliveries more efficiently because the walking speed would be used to accurately determine when the robot will arrive at certain locations.  

Regarding Claim 24, Lepek discloses calculating pickup time of each candidate robot of the plurality of candidate robots according to the location of the candidate robot and the path condition information further comprises: 
selecting the shortest path of at least one path for the candidate robot to complete the pickup task (See at least Lepek Paragraph 0291, a shortest path is one of the candidate routes that can be selected); 
calculating the base pickup time of the candidate robot to travel the shortest path according to a length of the shortest path and the base…speed of the candidate robot (See at least Lepek Paragraphs 0398-0401, an ETA for the shortest path is determined based on the vehicles speed; See at least Lepek Paragraph 0210, an ETA is determined based on the distance to the resource, which is interpreted as calculating a basic pickup time based on the path length; This is done to determine the best path, so it would be done for the shortest path since it is one of the candidate routes); 
calculating the additional pickup time of the candidate robot to address the path problem in the shortest path according to the path condition information (See at least Lepek Paragraph 0242 and 0291, additional pickup time is calculated due to the vehicle having to wait on the elevator, which is interpreted as path condition information); 
adding the base pickup time of the candidate robot in the shortest path to the additional pickup time of the candidate robot in the shortest path to obtain the pickup time of the candidate robot (See at least Lepek Paragraph 0401, the ETA is updated with the starvation time due to the vehicle waiting on the elevator).  
Even though Lepek discloses calculating an ETA based on a speed of the candidate robot (See at least Lepek Paragraph 0266, the ETA is based on the speed of the vehicle) Lepek fails to disclose a walking speed of the candidate robots. 
However, Ryu teaches calculating the time for a robot to travel a path based on the walking speed (See at least Ryu Paragraphs 0058-0060). 
It would have been obvious to modify the teachings disclosed in Lepek with Ryu to calculate the pickup time based on the walking speed. Some robots have legs instead of wheels (See at least Ryu figure 1). One would be motivated to use the walking speed of a robot with legs to determine how long it takes the robot to travel a path (See at least Ryu Paragraphs 0058-0060. Using the walking speed would allow the system to plan the pickup and deliveries more efficiently because the walking speed would be used to accurately determine when the robot will arrive at certain locations.  

Regarding Claim 25, Lepek discloses calculating the additional pickup time of the candidate robot to address the path problem in the shortest path according to the path condition information further comprises: 
obtaining time to clear obstacles in the shortest path as additional pickup time of the candidate robot in the shortest path, when the path condition information includes obstacle information of the shortest path (See at least Lepek Paragraphs 0398-0401, the time to clear the occupied elevator, which is interpreted as an obstacle since it hinders or blocks the vehicle’s path, for the shortest path 21, is obtained);

Regarding Claim 26, Lepek discloses first processing circuitry disposed within the candidate robot (See at least Lepek Paragraph 0110, there is a processor in the robots) is configured to: 
obtain the path condition information within the warehouse (See at least Lepek Paragraphs 0109- 0110 and 0112, there are processors in the vehicles which can perform the steps; See at least Lepek Paragraphs 0265-0266, the ETA is determined based on the examples, which are interpreted as path condition information; See at least Lepek Paragraphs 0128-0130, the paths are determined in a storage arrangement, such  as a robotic harbor building or  warehouse, which are interpreted as warehouses);
calculate the pickup time according to the location and the path condition information (See at least Lepek Paragraph 0158 and 0302, determining an ETA for retrieving a container is interpreted as calculating a pickup time; See at least Lepek Paragraphs 0208-0210, the ETA is determined for the plurality of candidate vehicles, which are interpreted as robots, based on where the vehicle is, which is interpreted as the location of the candidate robot; See at least Lepek Paragraphs 0265-0266, the ETA is determined based on the examples, which are interpreted as path condition information);
second processing circuitry disposed within a console is configured to dispatch the target robot to perform the pickup task from the pickup time reported by the candidate robot (See at least Lepek Paragraphs 0109-0111 and 0155, the system wherein the processor is outside of the vehicle, which can be in a server in a remote data center, is interpreted as a processor disposed in a console, the outside processor can perform step d, which is selecting a vehicle to dispatch based on the starvation time).

Claims 8-9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lepek in view Ryu, Ma, and Hao, and in further view of Adler et al (US 20180067620 A1) (Hereinafter referred to as Adler).

Regarding Claim 8, Lepek discloses the console selects the target robot having the shortest pickup time to perform the pickup task from those candidate robots that report their pickup time (See at least Lepek Paragraph 0214-0218, the best path is selected based on the best starvation time and ETA; See at least Lepek Paragraphs 0265-0267, the vehicle are ordered from the earliest ETA to the latest, and the vehicle with earliest ETA, which is interpreted as the shortest pickup time, performs the first delivery).
Even though Lepek teaches target robots reporting their pickup times to a console, modified Lepek fails to explicitly teach robots reporting their pickup times within a first preset time after the console sends an instruction to the plurality of candidate robots to report their pickup time.
However, Adler teaches vehicles reporting back to a module within a threshold amount of time when the module makes a request (See at least Adler Paragraph 0116). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Lepek with Adler to have the robots report their pickup times within a preset time. This would allow the system to still execute the pickup task even if some target robot do not respond with their pickup times, which would increase the efficiency of the system by allowing the system to select a robot that reported its time, rather than waiting on all the robots (See at least Adler Paragraph 0116). 

Regarding Claim 9, Lepek discloses the console sends a dispatching instruction to the target robot (See at least Lepek Paragraphs 0109-0111, the outside processor can perform step d, which is selecting a vehicle to dispatch; See at least Lepek Paragraph 0322, the best path is sent to the vehicle, which is interpreted as a dispatching instruction).
Modified Lepek fails to disclose determines a robot to perform the pickup task from the remaining robots when the console does not receive confirmation information from the target robot within a second preset time.
However, Adler teaches selecting a different vehicle when the first vehicle does not accept the pickup request within a certain time (See at least Adler Paragraph 0116).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Lepek with Adler to determine a robot to perform the pickup task when a confirmation from the target robot is not received. This would allow the system to still execute the pickup task even if the target robot does not accept the task or does not respond within a certain amount of time, which would increase the efficiency of the system by allowing the system to move on to the next robot instead of waiting on the target robot (See at least Adler Paragraph 0116). 

Regarding Claim 27, Lepek discloses the second processing circuitry disposed within the console which is further configured to:    
select a target robot having the shortest pickup time to perform the pickup task from those candidate robots that report their pickup time (See at least Lepek Paragraph 0214-0218, the best path is selected based on the best starvation time and ETA; See at least Lepek Paragraphs 0265-0267, the vehicle are ordered from the earliest ETA to the latest, and the vehicle with earliest ETA, which is interpreted as the shortest pickup time, performs the first delivery).
Even though Lepek teaches target robots reporting their pickup times to a console, modified Lepek fails to explicitly teach robots reporting their pickup times within a first preset time after the console sends an instruction to the plurality of candidate robots to report their pickup time.
However, Adler teaches vehicles reporting back to a module within a threshold amount of time when the module makes a request (See at least Adler Paragraph 0116). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Lepek with Adler to have the robots report their pickup times within a preset time. This would allow the system to still execute the pickup task even if some target robot do not respond with their pickup times, which would increase the efficiency of the system by allowing the system to select a robot that reported its time, rather than waiting on all the robots (See at least Adler Paragraph 0116). 

Claims 10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lepek in view of Ryu, Ma, and Hao, and in further view of Stadie et al (US 20180075402 A1) (Hereinafter referred to as Stadie).

Regarding Claim 10, Lepek discloses the method further comprises: 
calculating by the console a length of the shortest pickup path of each of the candidate robots to complete the pickup task according to the location of the each candidate robot (See at least Lepek Paragraphs 0102-0109 and 0111, the console/outside processor can perform the steps; See at least Lepek Paragraphs 0056 and 0291, candidate paths are determined for the plurality of the vehicles, and one of the candidate paths is a shortest path; See at least Lepek Paragraph 0210, the distance for the path is determined using the location of the vehicle); and
selecting by the the console a preset number of robots from the candidate robots (See at least Lepek Paragraph 0191, at least one candidate vehicle is selected, which is interpreted as a preset number)… and sending the path condition information within the warehouse to the preset number of robots (See at least Lepek Paragraph 0322, the best path route is transmitted to the selected vehicle, and the best path route is also interpreted as path condition information).
Even though Lepek teaches selecting the candidate vehicle with the best path (See at least Lepek Paragraph 0218), modified Lepek fails to explicitly disclose selecting the robots according to a length of the shortest pickup path of each candidate robot. 
However, Stadie teaches less distance traveled makes a path more preferential (See at least Stadie Paragraph 0217). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Lepek with Stadie to select the robots according to the length of the shortest pickup path. Having the robots travel less distance is preferential (See at least Stadie Paragraph 0127). By selecting robots based on the shortest paths, the robots that are closest to the pickup location will be selected to be dispatched to the pickup location, which can increase the efficiency of the system.  

Regarding Claim 28, Lepek discloses the second processing circuitry disposed within the console is further configured to: 
calculate a length of the shortest pickup path of each candidate robot of the plurality of candidate robots to complete the pickup task according to the location of the candidate robot (See at least Lepek Paragraphs 0056 and 0291, candidate paths are determined for the plurality of the vehicles, and one of the candidate paths is a shortest path; See at least Lepek Paragraph 0210, the distance for the path is determined using the location of the vehicle); and
select a preset number of robots from the plurality of candidate robots (See at least Lepek Paragraph 0191, at least one candidate vehicle is selected, which is interpreted as a preset number)… and send the path condition information within the warehouse to the preset number of robots (See at least Lepek Paragraph 0322, the best path route is transmitted to the selected vehicle, and the best path route is also interpreted as path condition information).
Even though Lepek teaches selecting the candidate vehicle with the best path (See at least Lepek Paragraph 0218), modified Lepek fails to explicitly disclose selecting the robots according to a length of the shortest pickup path of each candidate robot. 
However, Stadie teaches less distance traveled makes a path more preferential (See at least Stadie Paragraph 0217). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Lepek with Stadie to select the robots according to the length of the shortest pickup path. Having the robots travel less distance is preferential (See at least Stadie Paragraph 0127). By selecting robots based on the shortest paths, the robots that are closest to the pickup location will be selected to be dispatched to the pickup location, which can increase the efficiency of the system.  

Response to Arguments
Applicant’s arguments with respect to claims 1 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amended claims overcame the prior art of Lepek. However, the claims are now rejected over Lepek in view of Ryu, which teaches a walking speed of the robot, Ma, which teaches including the time for the robot to pick up cargo in the delivery time, and Ha, which teaches determining an additional time due to congestion by dividing the congestion path distance by the congestion speed. Therefore, the claims are now rejected under 103. 
Applicant further argues that Lepek does not teach dispatching the robot with the shortest pickup time to perform the task. However, as stated above with respect to claims 1 and 19-20, Lepek teaches that the vehicle are ordered from the earliest ETA to the latest, and the vehicle with earliest ETA, which is interpreted as the shortest pickup time, performs the first delivery (See at least Lepek Paragraphs 0265-0267). Therefore, the vehicle with the earliest ETA will perform the task. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.S./               Examiner, Art Unit 3664   
/ABBY Y LIN/               Supervisory Patent Examiner, Art Unit 3664